 Case 2:15-cr-00550-MCA Document 115 Filed 01/10/19 Page 1 of 1 PageID: 894



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                          MINUTES OF PROCEEDINGS


NEWARK                                                      Date: January 10, 2019


JUDGE: HON. MADELINE COX ARLEO

COURT REPORTER: CHARLES MCGUIRE

DEPUTY CLERK: AMY ANDERSONN

                                                    Docket No. 15-CR-550 (MCA)


Title of Case: U.S.A. v. RICHARD ADEBAYO

Appearances:       Erica Liu, AUSA for the Government
                   Sammi Malek, AUSA for the Government
                   Jamel Semper, AUSA for the Government
                   Richard Adebayo, appearing pro se
                   Christopher Adams, Esq., standby counsel for Defendant
                   ADEBAYO

Nature of Proceeding: Motion Hearing

Defendant present.
Oral argument on: Motion to continue speedy trial act [99]; motion to compel compliance
with subpoena [105]; motion to dismiss indictments [106]
Motion to continue speedy trial act [99] is granted.
Motion to dismiss [106] denied.
Motion to compel compliance with subpoena [105] is denied.
In limine motions due by 1/24/19; response 1/31/19.
Trial rescheduled for 2/4/19.
Order to be issued.

Time Commenced 3:30 p.m.      Time Adjourned 5:05 p.m.




                                                     Amy Andersonn
                                                   Amy Andersonn, Deputy Clerk
